



COURT OF APPEAL FOR ONTARIO

CITATION: Paradigm Quest Inc. v. McInroy,
    2017 ONCA 547

DATE: 20170629

DOCKET: C63182

Watt, Benotto and Roberts J.A.

BETWEEN

Paradigm Quest Inc.

Plaintiff (Appellant)

and

Louise McInroy and Timothy Paul McInroy

Defendants (Respondents)

James M. Butson and Cristina Internicola, for the
    appellant

Timothy Paul McInroy, acting in person

Heard and released orally: June 26, 2017

On appeal from the judgment of Justice Wolfram Tausendfreund of
    the Superior Court of Justice, dated December 6, 2016.

REASONS FOR
    DECISION

[1]

Paradigm Quest moved for summary
    judgment for default under a mortgage. The mortgagors acknowledged that they
    were in default and had no defence to the claim.

[2]

The motion judge granted summary
    judgment for the full amount claimed by Paradigm but he ordered that the
    judgment be held in abeyance until September 15, 2017, provided that the
    mortgagors made certain payments on account of arrears and ongoing mortgage
    obligations. Default on any of the payment obligations triggers issuance of the
    judgment and entitles Paradigm to an order for possession.

[3]

Paradigm appeals. It contends that
    the motion judge lacked jurisdiction to order that the judgment be held in
    abeyance and to impose terms. The mortgagors appear but are not represented and
    have filed no responding materials.

[4]

For all practical purposes, the part of the motion judges order of
    which Paradigm complains amounts to a stay of that order subject to certain
    conditions. An order granting or refusing a stay of execution of a judgment is
    an interlocutory order from which there is no right of appeal to this court:
Sun
    Life Assurance Co. v. York Ridge Developments Ltd.
(1998), 116 O.A.C. 103,
    at para. 13. This is not a case in which the formal order contains both a final
    order and an interlocutory order granted as alternative forms of relief, in
    which case we have held that we have jurisdiction over the entire order:
Burtch v. Barnes Estate
(2006), 80 O.R. (3d) 365 (C.A.). Here the final and
    interlocutory aspects of the order are
not
alternative forms of relief.

[5]

In the result, we are satisfied that jurisdiction
    over this appeal properly lies with the Divisional Court with leave under s.
    19(1)(b) of the
Courts of Justice Act
. The appellant may speak with the
    Deputy Registrar of this court to obtain directions about getting this appeal
    before the proper forum. There is no order as to costs.

David Watt J.A.

M.L. Benotto J.A.

L.B. Roberts J.A.


